Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant’s arguments filed on 02/03/2021 with respect to claims 1-2,4, 7, and 9  have been considered but are not persuasive.  Regarding claims 1 and 7, applicant argues that Tajima et al. (US 2016/0365340A1 hereinafter Tajima) in view of Ichikawa et al. (US 2014/0239508 Al hereinafter Ichikawa) does not teach a first    potting stage by applying a first potting material to pot selected regions of the circuit unit following assembly of the circuit unit through the stacking. Applicant further argues that the combination of references do not teach “wherein the first potting material has a lower density than the second potting material”.  These arguments are not persuasive. Tajima discloses a first potting stage by applying a first potting material to pot selected regions of the circuit unit following assembly of the circuit unit through the stacking (see stacking of circuit unit 30 which is stacked first in Fig.2A, and an encapsulating filling method 5 that surrounds the sides and the bottom portions of the stack 30 in Fig.2B) wherein the selecting region is the lower part of the stack 30). Furthermore Ichikawa discloses wherein the first potting material (26) has a lower density than the second potting material (7). The first potting material  26 can be made of an epoxy resin (see [0041] of Ichikawa) which has a lower density than the second potting material 7 which can be made of polyimide (see [0102] of Ichikawa). Therefore, the previous grounds of rejection are maintained.
	

 

 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later 
Claim (s) 1-2,4,7, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tajima et al. (US 2016/0365340A1 hereinafter Tajima) in view of Ichikawa et al. (US 2014/0239508 Al hereinafter Ichikawa).
Regarding claim 1, Tajima discloses a method of potting a circuit unit (30) comprising a stack of two or more semiconductor dies (3;Fig.2A), the method comprising: stacking the two or more semiconductor dies (3) connected by interconnections to assemble the circuit unit ( semiconductor dies 3 are stacked together and electrically connected together by vias 3a;Fig.2A); performing a first potting stage by applying a first potting material ( see epoxy resin 5 in Fig.2B) to pot selected regions of the circuit unit following assembly of the circuit unit through the stacking ( see 5 applied after 3 are stacked together ;Fig,2A-2C, wherein the selected regions include one or more semiconductor dies of a lower part of the stack ( see lower part of the stack 3 being surrounded by 5) : and performing a second potting stage by applying a second, different potting material (7) over the circuit unit (stacked 30) and over the first potting material (5).
Tajima does not specifically disclose the semiconductor dies being printed circuit boards
and wherein the first potting material has a lower density than the second potting material.
 
Ichikawa discloses a stacked printed circuit board (see 30 in Fig.12 or 80:Fig. 13) and wherein the first potting material (26; Fig. 12 also see para 0034 and 0041) has a lower density (26 can be made of an epoxy resin which is lower than 7 which can be made from a polyimide resin) than the second potting material (7; Fig.13; also see para 0120).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to use the teachings of Ichikawa to modify the semiconductor dies and first and second potting material of Tajima in order to form additional circuitry layers in the circuit 
Regarding claim 2, Tajima discloses curing the first potting material before the second potting stage and curing the second potting material after the second potting stage ( see stages Fig.2B-2D),
Regarding claim 4 and 9, Tajima fails to specifically disclose wherein the first potting material Is a gel-type material and the second potting material is an elastomer material.
Ichikawa discloses wherein the first potting material is a gel-type material (see para 0041) and the second potting material is an elastomer material (para 0120).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to use the teachings of Ichikawa to modify the first and second potting material of Tajima in order to increase the reliability of the electronic device and using an encapsulating resin with a higher density to provide reinforcement to the electronic device to prevent damage to the stacked components during shaking and moving.
 
Regarding claim 7, Tajima discloses, in Fig.2A-2D, a circuit unit (30) comprising a stack of two or more semiconductor dies (3) connect by interconnections (3 are connected together by 3a); a first potting material (5) applied to pot selected regions of the circuit unit (surroundings of 30) after the two or more semiconductor dies (see a plurality of 3) are stacked to assemble the circuit unit (30), wherein the selected regions include one or more semiconductor dies of a lower part of the stack (see 5 connecting the lower part of 30); and a second, different potting material (7) applied over the circuit unit (30) and over the first potting material (5).
Tajima does not specifically disclose the semiconductor dies being printed circuit boards and wherein the first potting material has a lower density than the second potting material.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to use the teachings of Ichikawa to modify the semiconductor dies and first and second potting material of Tajima in order to form additional circuitry layers in the circuit unit to perform more complex circuit operations and provide a lower density under fill to suppress electro migration and increase the reliability of the electronic device and using an encapsulating resin with a higher density to provide reinforcement to the electronic device to prevent damage to the stacked components during shaking and moving.
Pertinent Art
	The prior art made of record and not relied upon is considered pertinent toapplicant's disclosure. Nam et al. (US 2015/0344697 A1) Tolentino (US2016/0225693 )and Ikezawa (US 2006/0214153).
Nam teaches an encapsulating resin on a printed circuit board.
Tolentino discloses a power semiconductor package.
Ikezawa discloses a epoxy resin molding sealing a semiconductor device.


The above references are considered of particular relevance to the claimed invention but cannot be considered to teach the limitations or combined to being obvious to a person skilled in the art to disclose the claimed invention.

	 

Conclusion
 	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETE LEE whose telephone number is (571) 270-5921. The examiner can normally be reached on Monday-Friday (2nd & 4th Friday Off). If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Timothy Dole can be reached at (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/PETE T LEE/Primary Examiner, Art Unit 2848